Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 12/03/2020. 
Claims 2-3 and 12-13 are cancelled.

Terminal Disclaimer

The terminal disclaimer filed on 01/30/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded on the co-pending application 16721092. Hence, the double patenting is withdrawn.

Allowance

Claims (1, 4-10, 25-28), (11, 14-19) and (20-24) are allowable.

Reason for Allowance

The cited arts of record, Ludwig et al. US Patent Application Publication US 20110202889 A1 (hereinafter Ludwig) in view of Pham. US Patent Application Publication US 20030208472 A1 
Claims (1, 4-10, 25-28), (11, 14-19) and (20-24) are allowable. Independent claims 1, 11 and 20 are allowable because the prior arts of record do not teach processing hyperlink objects based an event tables, wherein the events are keyboard keys that redirect the hyperlinks to different webpages. The prior art arts of record do not teach determining whether the keyboard events exist in a predetermined events table, if exists at the time of a click instruction, the redirection is to the second page, if it does not exists, the redirection is to the first page. Wherein the webpages correspond to pages associated with a simplified page, a quick purchase window and add-to-cart window.  
The cited arts of record, Ludwig et al. US Patent Application Publication US 20110202889 A1 (hereinafter Ludwig) in view of Pham. US Patent Application Publication US 20030208472 A1 (hereinafter Pham) and further in view of Green et al. US Patent Application Publication US 20110238524 A1 (hereinafter Green) do not explicitly disclose, teach, or suggest the claimed limitations of:
determining whether a keyboard event exists at a time when the click instruction is received, wherein the keyboard event includes pressing one or more keys on a keyboard and is different from the click instruction;
in response to determining that the keyboard event does not exist at the time when the click instruction is received:
redirecting to a first page corresponding to the hyperlink; and
in response to determining that the keyboard event exists at the time when the click instruction is received:
a plurality of mapping relationships between a plurality of predetermined events and a plurality of associated pages, and the plurality of associated pages include a simplified page, a quick purchase window, and an add-to-cart window;
(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144